Exhibit 10.2

SEVENTH AMENDMENT TO

LOAN AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as
of October 28, 2019, by and among SCHOOL SPECIALTY, INC., a Delaware corporation
(“Company”), CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“Classroom”), SPORTIME, LLC, a Delaware limited liability company (“Sportime”),
DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta”), PREMIER
AGENDAS, LLC, a Delaware limited liability company (as successor in interest to
Premier Agendas, Inc., a Washington corporation, “Premier”), CHILDCRAFT
EDUCATION, LLC, a Delaware limited liability company (as successor in interest
to Childcraft Education Corp., a New York corporation, “Childcraft”),
BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company (as successor
in interest to Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, “Bird”),
CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company (as successor
in interest to Califone International, Inc., a Delaware corporation,
“Califone”), SSI GUARDIAN, LLC, a Delaware limited liability company (“SSI”, and
together with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, “Subsidiary Borrowers” and each, individually, a “Subsidiary
Borrower”), the Lenders party hereto, and BANK OF AMERICA, N.A., as agent for
the Lenders (in such capacity, “Agent”).

WHEREAS, Company, Subsidiary Borrowers from time to time party thereto, Agent,
and the Lenders from time to time party thereto are parties to that certain Loan
Agreement, dated as of June 11, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”); and

WHEREAS, Company has requested that Agent and the Lenders amend the Loan
Agreement as set forth herein, and Agent and the Lenders party hereto have
agreed to the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan Agreement.

2.    Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of Borrowers and the Guarantors party hereto set forth in Section 6
below, the Loan Agreement is amended to extend the required delivery date of the
unaudited financial statements of the Company and its Subsidiaries with respect
to the month ended September 30, 2019 required pursuant to clause (c) of
Section 10.1.2 of the Loan Agreement from



--------------------------------------------------------------------------------

within thirty (30) days after the end of such month to November 4, 2019 (or such
later date as agreed to in writing by Agent in its discretion).

3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.    Reaffirmation and Confirmation. Each of Company, each Subsidiary Borrower
and each Guarantor party hereto hereby ratifies, affirms, acknowledges and
agrees that the Loan Agreement and the other Loan Documents represent the valid,
enforceable and collectible obligations of Borrowers and the Guarantors, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Loan Agreement or
any other Loan Document. Each of Company, each Subsidiary Borrower and each
Guarantor party hereto hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by Borrowers and the Guarantors party hereto in all
respects.

5.    Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent
(the “Seventh Amendment Effective Date”):

(a)    Each party hereto shall have executed and delivered this Amendment to
Agent;

(b)    Agent shall have received a certificate in form and substance reasonably
satisfactory to Agent, dated the Seventh Amendment Effective date and executed
by a duly authorized officer of the Company, (x) attaching a true and correct
copy of an amendment to or waiver of the Term Loan Agreement conforming to this
Amendment and (y) certifying in writing that such conforming amendment or waiver
is effective as of the Seventh Amendment Effective Date;

(c)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel;

(d)    Agent shall have received payment of all fees payable to Agent and
Lenders as of the Seventh Amendment Effective Date, including pursuant to the
Fee Letter, dated as of March 13, 2019, between Company and Agent, and all other
fees, charges and disbursements of Agent and its counsel required to be paid
pursuant to the Loan Agreement in connection with the preparation, execution and
delivery of the Amendment and all other instruments or documents provided for
herein or delivered or to be delivered hereunder or in connection herewith that
have been invoiced on or before the date hereof; and

 

-2-



--------------------------------------------------------------------------------

(e)    No Default or Event of Default shall have occurred and be continuing.

6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a)    All representations and warranties contained in the Loan Agreement and
the other Loan Documents (other than the representations and warranties
contained in Schedules 2(c), 2(d) and 11 of the Perfection Certificate) are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, in each case as if made on and as of such date, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);

(b)    No Default or Event of Default has occurred and is continuing; and

(c)    This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Borrower and the Guarantors and are
enforceable against each Borrower and the Guarantors in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

7.    Miscellaneous.

(a)    Expenses. Borrowers agree to pay on demand all expenses of Agent
(including expenses of its legal counsel) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment in
accordance with the terms of the Loan Agreement.

(b)    Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of New York.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic photocopy (i.e. “pdf”) shall be effective
as delivery of a manually executed counterpart hereof.

 

-3-



--------------------------------------------------------------------------------

8.    Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which any Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
day and the year first above written.

 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   EVP, CFO

CLASSROOMDIRECT.COM, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

SPORTIME, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

DELTA EDUCATION, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

 

[Signature page to Seventh Amendment to ABL]



--------------------------------------------------------------------------------

PREMIER AGENDAS, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

CHILDCRAFT EDUCATION, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

CALIFONE INTERNATIONAL, LLC

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

SSI GUARDIAN, LLC

as a Borrower and as a Guarantor

By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary

[Signature page to Seventh Amendment to ABL]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and as a Lender

By:   /s/ Brad Breidenbach Name:   Brad Breidenbach Title:   Senior Vice
President

 

 

 

 

 

 

 

[Signature page to Seventh Amendment to ABL]